Case 8:20-cv-00287-JVS-KES Document 169 Filed 04/20/20 Page 1 of 1 Page ID #:14278

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00287JVS(KESx)                                                Date     April 20, 2020

 Title             Federal Trade Commission v. OTA Franchise Corporation


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] ORDER ON EX PARTE APPLICATIONS FOR
                        RELEASE OF FROZEN FUNDS [140, 153]


              Having reviewed the defendants’ ex parte applications for the release of
frozen funds (Docket Nos. 140, 153), and the Federal Trade Commission’s (“FTC”)
oppositions, the Court has become concerned whether the release of funds to operate the
business (e.g,, Docket Nos. 64, p. 2; 130, pp. 13-14) will produce net income to the
benefit of the business and potentially injured consumers. Within seven days, the Court
orders defendants to submit a business plan for each of the next six months showing in
detail projected income and expenses.




                                                                                                          :        0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
